Title: General Orders, 19 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Sept: 19th 1776.
Hancock.Warren.


The Companies from Maryland, under the Command of Major Price, are to join Col. Smallwood’s Battalion, and Genl McDougall’s Brigade; and it is expected that the commanding Officer of every Corps will, together with all the officers therein, exert themselves in seeing good Order & Disipline observed: They are to consider that it is the duty of a good Officer to see, or at least to know that Orders are executed, and not to content themselves with being the mere Vehicles thro’ which they are conveyed to the men—We are now arrived at an important Crisis, which calls loudly for the Zeal and Activity of the best of Officers—We see, We know that the Enemy are exerting every Nerve, not only by force of Arms, but the practices of every Art, to accomplish their purposes; And that among other peices of Policy which is also founded on Justice, We find them exceeding careful to restrain every kind of abuse of private Property, whilst the abandoned and profligate part of our own Army, countenanced by a few officers, who are lost to every Sense of Honor and Virtue, as well as their Country’s Good, are by Rapine and Plunder, spreading Ruin and Terror wherever they go; thereby making themselves infinitely more to be dreaded than the common Enemy they are come to oppose; at the same time that it

exposes Men who are strolling about after plunder to be surpriz’d and taken. The General therefore hopes it will be unnecessary, on any future Occasion, for him to repeat the Orders of yesterday, with respect to this matter, as he is determined to shew no Favor to officer, or soldier, who shall offend herein, but punish without exception, every person who shall be found guilty of this most abominable practice, which if continued, must prove the destruction of any Army on earth.
That the men may be acquainted with the Orders relative to plundering, as well as others; the Neglect of which will incur Blame or Punishment, the General directs and positively orders, that every commanding Officer of a Corps, takes special Care, that the Orders are regularly read to the men every day.
Genl Nixon, with his Brigade, is to remove over to the Jersey, and will receive his orders from Genl Green, with respect to his encamping &c.—such men of his Brigade as are now on duty must be relieved.
The Picquet Guards which are to occupy the Out Posts most advanced to the enemy, are to consist of 800 Men officer’d with 2 Cols:, 2 L. Cols:, 2 Majors, and Captains and Subalterns in proportion—they are to be furnished by Detachment from the several Brigades below Kingsbridge, and so every day ’till further orders.
